DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9, 10, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dougherty (US 6,485,188).
	With respect to claims 1, 16, 17, Dougherty discloses a wheel hub (H) configured to be coupled with a wheel (W) of the off-road vehicle and comprising an axle support (2) configured to receive a constant velocity (CV) axle snout (J); a bearing (B) comprising an inner race (20) that receives and supports the axle support (Fig 2); a bearing carrier (C) comprising an opening that supports an outer race (24) of the bearing, the bearing carrier being configured to be fastened onto a trailing arm or a spindle of the off-road vehicle (bearing carrier has the ability to be fastened to a trailing arm or spindle); and a brake disc (D) that is fastened onto the wheel hub and configured to slidably receive brake shoes disposed within a brake caliper of the off-road vehicle (brake disc has the ability to slidably receive brake shoes disposed within a brake caliper).
	With respect to claim 4, wherein the axle support comprises a cylindrical portion of the wheel hub and an opening concentrically disposed within the cylindrical portion that extends through an entirety of the wheel hub and is configured to receive the CV axle snout (Figure 2).
	With respect to claims 5 and 19, wherein an outboard-most portion of the opening is comprised of a splined portion (80) that is configured to engage with similar splines disposed on an outboard-most portion of the CV axle snout (column 5, lines 1-4), and wherein an inboard-most portion of the opening is comprised of a smooth portion that is configured to receive a smooth portion of the CV axle snout (Fig 2).
	With respect to claim 6, wherein the splined portion is configured to lock the wheel hub into rotational engagement with the splined portion of the CV axle snout, such that torque may be conducted by way of a drive axle to the wheel (Fig 2).
	With respect to claims 7 and 20, wherein the smooth portion supports the smooth portion of the CV axle snout, such that the splined portion of the CV axle snout is substantially free of shear forces (Fig 2).
	With respect to claim 9, wherein the axle support comprises an exterior diameter that is suitably sized to engage with the inner race of the bearing, such that the bearing supports the wheel hub in a rotating relationship with respect to the bearing carrier supporting the outer race of the bearing (Fig 2).
	With respect to claim 10, wherein the bearing is retained in the bearing carrier by way of a retaining ring (72) disposed within a groove at a first side of the outer race and a ridge disposed in the opening at a second side of the outer race (Fig 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,343,716. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616


/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        7/27/2022